Case: 21-10197     Document: 00515985517         Page: 1     Date Filed: 08/19/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                  August 19, 2021
                                  No. 21-10197
                                                                   Lyle W. Cayce
                                Summary Calendar                        Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Fernando Rodriguez-Macedo,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:20-CR-260-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Fernando Rodriguez-Macedo appeals the 36-month prison sentence
   and three-year term of supervised release imposed on his guilty plea
   conviction for illegal reentry following removal. See 8 U.S.C. § 1326. He
   argues that because his indictment did not specify the prior felony conviction


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10197       Document: 00515985517           Page: 2   Date Filed: 08/19/2021




                                      No. 21-10197


   that formed the basis of his sentencing enhancement, his sentence, imposed
   under § 1326(b)(1), exceeded the two-year maximum sentence under
   § 1326(a) and therefore violated his due process rights. The Government has
   filed an unopposed motion for summary affirmance and, alternatively, seeks
   an extension of time to file its brief.
          As the Government correctly argues and Rodriguez-Macedo correctly
   concedes, this appeal is foreclosed by Almendarez-Torres v. United States, 523
   U.S. 224 (1998). See United States v. Wallace, 759 F.3d 486, 497 (5th Cir.
   2014); United States v. Pineda-Arrellano, 492 F.3d 624, 625-26 (5th Cir.
   2007). Because the issue is foreclosed, summary affirmance is appropriate.
   See Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
   Consequently, the Government’s motion for summary affirmance is
   GRANTED, and the district court’s judgment is AFFIRMED. The
   Government’s alternative motion for an extension of time to file its brief is
   DENIED as unnecessary.




                                             2